Citation Nr: 1142274	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  08-26 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach



INTRODUCTION

The Veteran had active duty training from December 1988 to April 1989.  He served on active duty from December 1989 to June 1995.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the RO.  


FINDING OF FACT

A chronic, identifiable low back disorder, currently diagnosed as arthritis and degenerative disc disease, was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related to service.


CONCLUSION OF LAW

A low back disorder, diagnosed primarily as arthritis and degenerative disc disease, is not the result of disease or injury incurred in or aggravated by service, nor may arthritis be presumed to have been so incurred.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In April 2007, VA received the Veteran's claim, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection, as well as that for rating service-connected disabilities and assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002 and Supp. 2009).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103 (West 2002 and Supp. 2009).  

In this case, VA obtained or ensured the presence of the Veteran's service treatment records; records reflecting his VA treatment from November 2002 to August 2009; and records and reports reflecting the Veteran's treatment by R. R. H., D.O., from February 2006 to November 2007.  

In February 2009, VA examined the Veteran to determine the nature and etiology of any low back disorder found to be present.  The VA examination report shows that the examiner reviewed the Veteran's medical history, interviewed and examined the Veteran, documented the Veteran's current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examination is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, VA offered the Veteran an opportunity to present additional evidence and argument at a hearing on appeal.  However, to date, he has declined to accept that offer.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Factual Background

During the Veteran's March 1988 service entrance examination, the Veteran reported that his health was good.  He responded in the negative, when asked if he then had, or had ever had, recurrent back pain.  On examination, his spine was normal.  

In September 1994, while part of a work detail, the Veteran experienced an acute low back spasm after lifting a 500 pound safe.  Approximately one week later, on October 4, 1994, it was noted that the Veteran had experienced an acute low back strain which was resolving.

During the Veteran's May 1995 service separation examination, the Veteran reported that he was in good health.  He responded in the negative, when asked if he then had, or had ever had, recurrent back pain.  On examination, his spine was normal.  

During an August 2000 reenlistment examination, the Veteran reported that his health was excellent.  He responded in the negative, when asked if he then had, or had ever had, recurrent back pain.  On examination, his spine was normal.  
In February 2007, the Veteran was treated by R. R. H., D.O., for lower back muscle strain.  There was no known injury associated with his pain.  In July 2007, the Veteran reported to Dr. H. that his back pain was related to a back injury in November 1994.  

During VA treatment in November 2007, the Veteran reported progressive low back pain since his injury in service.  The health care provider noted that the Veteran's progressive pain was, most likely, due to his acute low back strain.  It was noted that the Veteran worked as home health nurse.  He denied any new low back injury but noted that his job involved a lot of bending and lifting heavy objects.  

During VA physical therapy in December 2007, the Veteran reported that he had experienced intermittent back pain since his back injury in the military.  X-rays were negative for any abnormalities.  The diagnosis was mechanical back pain with radicular symptoms.  

In February 2009, the Veteran was examined by VA to determine the nature and etiology of any low back disorder found to be present.  The Veteran reiterated his history of a low back injury in service and that he experienced low back clicking after he left service.  He stated that after exercise, such as situps or basketball, he experienced several days of pain and stiffness in his low back.  The Veteran reported that he was limited to lifting 50 pounds in the performance of his daily activities.  He stated that he had had to leave his job as a licensed practical nurse due to repetitive lifting and bending.  It was noted that the Veteran had been prescribed pain medication and muscle relaxers.

On examination, the Veteran presented a normal posture and gait, and he did not use an assistive device for ambulation.  There was no point tenderness or muscle spasm, and he demonstrated the following range of low back motion:  flexion to 90 degrees, extension to 15 degrees; lateral flexion to 25 degrees, bilaterally; and rotation to 20 degrees, bilaterally.  His lower extremity strength was normal, and there were no pathological reflexes.  His sensation was intact.  X-rays revealed narrowing and sclerosis at the L5-S1 level.  The diagnoses were lumbosacral strain and degenerative disc disease.  
The examiner reviewed the Veteran's claims file and noted that that the Veteran's initial treatment for complaints of low back pain had been by R. R. H., D.O., in February 2007.  The examiner noted that the Veteran had been treated by VA on three occasions from May to November 2002, including his initial examination in May 2002.  He was also treated by VA in April 2007.  During that treatment, the Veteran did not complain of low back pain.  The examiner found that judging by the Veteran's medical records, his low back strain in service had been acute and transitory and resolved without residual disability.  In this regard, he noted the 13 year gap in treatment between that performed in service in 1994 and that performed by Dr. H. in 2007.  Based on the lack of continuity of symptomatology, the examiner concluded that it was less likely than not that the Veteran's low back disorder was related to his low back problems in service.  The examiner stated, however, that should additional medical records become available which reflected the Veteran's treatment for low back disability from 1994 to 2007, her opinion could change.  

In June 2009, the Veteran was examined by VA in conjunction with the Persian Gulf Registry Program.  That examination confirmed the presence of arthritis in the Veteran's lumbar spine.  

The Applicable Law and Regulations

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain disabilities, such as arthritis, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

The Veteran contends that his current low back disorder, diagnosed as arthritis and degenerative disc disease, is primarily the result of a lifting injury sustained in service in September 1994.  He states that he has had intermittent back pain since that time; and, therefore, he maintains that service connection is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced in and after service.  For example, he is competent to report that he injured his low back in service and that he has had chronic, intermittent low back pain since that time.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis of his symptoms or cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In this case, the Veteran's service treatment records show that in September 1994, he sustained a lumbar strain in a lifting injury.  However, that injury was reportedly resolving after approximately one week of treatment.  Indeed, there were no complaints or clinical findings of any residual back disability during his May 1995 service separation examination, nor were there any such complaints or clinical finding on a reenlistment examination approximately five years later.  In fact, there were no complaints or clinical findings of chronic, identifiable back pathology until February 2007, when R. R. H., D.O., treated the Veteran for a four-to-five day history of lumbar strain.  Dr. H. rendered no opinion with respect to any association between the Veteran's inservice low back injury in 1994 and the initial post-service evidence of a low back disorder thirteen years later.  Later in 2007, the Veteran reiterated his history of a low back injury in service.  However, Dr. H. remained silent as to the etiology of that disorder.

During VA treatment between 2007 and 2009, the Veteran was found to have mechanical low back pain and low back strain.  However, the VA health care provider rendered no opinion as to a nexus between the Veteran's low back disorder and service.  Therefore, in February 2009, VA examined the Veteran to determine the nature and etiology of any low back disorder found to be present.  Following the examination, the examiner identified the Veteran's current low back disorders as arthritis and degenerative disc disease.  Although the examiner noted the Veteran's low back strain in service, she found no continuity of symptomatology between that disorder and any current low back disorder, including the low back strain identified by Dr. H. many years after service.  Therefore, the examiner concluded that it was less likely than not that the Veteran's low back disorder was related to service.  

The VA examiner's opinion is consistent with the competent objective evidence of record.  The only opinion to the contrary comes from the Veteran.  It must emphasized however, that he is not qualified by training or experience to render such an opinion.  38 C.F.R. § 3.159; Espiritu.  

Absent evidence is against a finding of a chronic, identifiable back disorder in service, and absent competent evidence of a nexus between the Veteran's acute lumbar strain in service and his current arthritis and/or degenerative disc disease, the Veteran does not meet the criteria for service connection for a low back disorder.  Therefore, service connection is not warranted, and the appeal is denied.
In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 


ORDER

Entitlement to service connection for a low back disorder is denied.



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


